Citation Nr: 0829661	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1988 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for entitlement to service connection for 
bilateral tinnitus. 


FINDING OF FACT

The veteran's bilateral tinnitus was incurred in active 
service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in or aggravated by the 
veteran's active service.                 38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R.            
§§ 3.102, 3.303, 3.304, 3.159 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required. The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);         38 C.F.R. §§ 
3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.           38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R.      §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.   38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran has been awarded service connection for hearing 
loss of the right ear, effective August 25, 1992.  At the 
time of his January 1994 VA examination, conducted for the 
purpose of evaluating the veteran's claim for entitlement to 
service connection for hearing loss, the veteran reported 
that in 1988 he experienced a mortar explosion that threw him 
several feet from where he was standing.  The veteran 
described decreased hearing and severe ringing in the ears 
for several days following the event.  The examiner opined 
that the veteran's mild, flat sensorineural hearing loss was 
most likely secondary to service.  The veteran contends that 
he developed bilateral tinnitus as a result of the same 
acoustic trauma that caused his hearing loss.  

The veteran's Form DD-214 lists his military occupational 
specialty as Antitank Assaultman.  His service awards and 
decorations include the following:  Southwest Asia Medal, 
Kuwait Liberation Medal, and the Combat Action Ribbon.  Thus, 
the Board finds that the veteran had combat service and may 
therefore be presumed to have been exposed to acoustic trauma 
in service.

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current diagnosis of hearing 
loss for which service connection may be granted and whether 
there is nexus between such hearing loss and his service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Unrelated to the mortar explosion discussed above, a service 
treatment record dated April 28, 1992 indicates that the 
veteran was seen for treatment following audiological testing 
that revealed decreased hearing acuity.  The record indicated 
that the veteran complained of occasional bilateral tinnitus.  
Service treatment records dated after April 28, 1992 are 
silent for further treatment of bilateral tinnitus.

Report of VA audiological evaluation in August 2004 indicates 
that the veteran reported a constant high-pitched bilateral 
tinnitus that began with a gradual onset during the past two 
or three years.  The examiner opined that because the 
veteran's bilateral tinnitus began many years after service, 
it was not related to the acoustic trauma incurred during 
service.  The examiner further opined that the etiology of 
the bilateral tinnitus was unknown.  At the time of the 
evaluation, the examiner noted that the veteran's claim file 
was reviewed.  The Board notes that the veteran asserted, in 
his February 2005 Notice of Disagreement and in his September 
2005 Statement of Substantive Appeal, that he reported to the 
VA examiner at the time of the August 2004 audiological 
evaluation that his bilateral tinnitus began in service and 
had gradually worsened over the past two or three years.    

The Board finds that the opinion rendered in the August 2004 
VA audiological evaluation report - which states that the 
veteran's bilateral tinnitus began many years after service 
and, therefore, is not related to the acoustic trauma 
incurred during service - does not negate the veteran's 
entitlement to service connection.  While the VA examiner 
noted that the veteran's claim file was reviewed, there is no 
indication that the VA examiner considered the April 1992 
service treatment record describing the veteran's complaints 
of bilateral tinnitus.  There is also no indication that the 
examiner considered the report of the January 1994 VA 
examination wherein the veteran described acoustic trauma in 
combat and symptomatology of bilateral tinnitus.  The 
rationale provided by the VA examiner for her opinion that 
the veteran's bilateral tinnitus is not related to service is 
the fact that the condition began many years after service.  
Thus, the evidence indicating that bilateral tinnitus was 
incurred during service is significant.  The Board is 
responsible for assessing the credibility and weight to be 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  

In this case the Board finds that the evidence, overall, is 
favorable to the veteran's claim.  As was previously 
discussed herein, such evidence includes the following:  The 
combat presumption of acoustic trauma in service; the 
veteran's April 28, 1992 service treatment record indicating 
the incurrence of bilateral tinnitus during service; the 
veteran's credible statements reported at the time of the 
January 1994 VA examination indicating symptomatology of 
bilateral tinnitus in service following a mortar explosion; 
and the veteran's award for service connection for hearing 
loss of the right ear.  Such evidence is more probative of 
demonstrating a nexus between the veteran's current bilateral 
tinnitus and his period of active duty service than the 
opinion of the VA examiner reported in August 2004.  The 
examiner's August 2004 opinion merely indicates that the 
veteran had been formally diagnosed with bilateral tinnitus 
many years after service and that the examiner was unable to 
determine the etiology of his condition.

The probative evidence in this case demonstrates that it is 
at least as likely as not that the veteran's bilateral 
tinnitus incurred in active service.  Significantly, and for 
the reasons already discussed herein, the August 2004 VA 
examination report indicating the contrary lacks probative 
value and is otherwise outweighed by the positive evidence of 
record.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (holding that the Board is not permitted to seek 
additional development for the purpose of obtaining evidence 
against the claim).

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board finds that the veteran incurred 
bilateral tinnitus as a result of his active duty service.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


ORDER

Service connection for bilateral tinnitus is granted, subject 
to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


